Citation Nr: 1614641	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In January 2014 and February 2015, the Board remanded the claim for further development.  This matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and mood disorder.  

The Veteran contends that he has an acquired psychiatric disorder that is attributable to his active duty service.  At the April 2014 Board hearing, the Veteran testified that he first began experiencing symptoms of depression while he was stationed in Korea.  He stated that he believed he was depressed because he went into the service at a young age, was far away from home for the first time, and he didn't realize what he was getting into when he joined the military.  The Veteran stated that he didn't realize that his depression was a problem until his family and friends mentioned it, and that he was in denial that he had a psychiatric condition.  He asserts that his symptoms worsened after service and prevented him from being able to hold a steady job.  

A June 2015 VA mental disorders examination reflects that the examiner diagnosed the Veteran with alcohol use disorder, cocaine use disorder, and major depressive disorder, recurrent, moderate.  The examiner noted that he was unable to tease apart the symptoms that were due to depression versus those symptoms that were due to substance abuse.  The examiner stated the Veteran had occupational and social impairment with reduced reliability and productivity, but again stated there is no way to differentiate symptoms of chronic/severe substance abuse versus mood symptoms, making differentiation of functional impairment nearly impossible.  The examiner went on to state that it was clear from the Veteran's history that his chronic substance dependence has had devastating effects on his social and occupational functioning.  The examiner opined that it was at least likely as not that the Veteran's depressive disorder is caused by chronic alcohol and drug use, and stated the onset of the Veteran's alcohol abuse pre-dated his entry into service, but got worse during service.  The rationale provided was that the Veteran's treatment for severe mood symptoms is in the context of being under the influence of alcohol or drugs or dealing with the negative consequences of alcohol and drug dependence.  The examiner also stated that it is more likely than not that the alcohol and drug abuse preceded any significant mood symptoms, and there is no evidence to suggest that the Veteran would have developed any significant mood symptoms apart from his substance abuse.  

Unfortunately, the Board finds the June 2015 opinion is not adequate for rating purposes.  First, the examiner stated that the Veteran's alcohol abuse pre-dated his entry into service.  The Veteran stated that he began drinking when he was 17 years old, but had tasted alcohol before then.  When he joined the military he was still 17 years old.  There is no evidence that the Veteran abused alcohol before he joined the military.  Additionally, no consideration was given to the Veteran's statements regarding onset of depressive symptoms.  In his April 2012 substantive appeal, the Veteran stated that he began experiencing symptoms of depression while he was in Korea, he used alcohol to self-medicate, and those symptoms worsened during and after service.  As noted above, at the April 2014 Board hearing, the Veteran also testified that he was depressed after he joined the military because he was young and far away from home in a strange place.  Lastly, the Veteran reported at the VA examination that it was stressful being in Korea because he was living in very poor conditions, in a poor country, and he was told that if hostilities broke out he would not live 10 minutes.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, an addendum opinion to the June 2015 VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA treatment records related to the Veteran's treatment for his claimed acquired psychiatric disorder that are not already of record.  

2.  Following completion of the above, the claims file should be returned to the VA examiner who conducted the June 2015 VA examination.  The Veteran may be recalled for examination, if deemed necessary.  (If the June 2015 examiner is not available, the Veteran should be examined by another suitably qualified examiner in order to answer the question posed herein.)  The VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's major depressive disorder is of service onset or otherwise related to the Veteran's active service.  

For the purposes of this opinion, the examiner should note the fact that there is no evidence the Veteran abused alcohol before he entered active duty.  If the examiner disagrees, he or she should provide an explanation for this conclusion.  The examiner should take into account the Veteran's April 2012 and April 2014 statements that his depressive symptoms began when he was in Korea, and that the Veteran attributes those symptoms to joining the military at a young age (17), being far away from home in a strange place, and not fully understanding what he had gotten himself into.  The examiner should also consider the Veteran's statement that he used alcohol to self-medicate depression which began in service and has continued since service.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

